DETAILED ACTION

This action is responsive to the Applicant’s amendment/argument filed on February 09, 2021 for the reissue application No. 16/156,767. In view of the amendment and argument, the specification and claim objections are withdrawn. The prior art rejection to claims 3,13 and 23 is also withdrawn. However, other prior art rejection to claims 1-2,9-12,19-22 and 27-28 is maintained for the reasons set forth below. This action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,463,652 (the ‘652 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Status of the Claims
The following is the current status of the claims:
Relative to the patent claims, claims 1-10 are original and claims 11-28 are new, among those, claims 1, 10 and 21 are independent.

Prior Art
Claims 1-28 are examined based on the following reference:
WO Publication No. 2005/066881 to Heintjens et al. (“WO ‘881”).
US Patent No. 9,802,425 to Seki et al. (“Seki”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1-2, 9-12, 19-22 and 27-28 are rejected under AIA  35 U.S.C. 103 as being obvious over WO ‘881 in view of Seki.

Claim 1:
An ink jet recorder configured to perform an overcoating process 
Fig. 1 of WO ‘881 discloses second device 2 functioned as an ink jet recorder configured to perform an overcoating process. Specifically, WO ‘881 discloses: “The second device may be a second printer/plotter, for example when the first printing operation is a white ink or coating printing onto a non-white carrier. Then this first printing step may be followed by a normal inkjet printing step on another printer on top of the white layer.” WO ‘881, para. 21, emphasis added.

wherein an overcoating ink is discharged onto a sheet of paper on which a registration mark that serves as a reference for identifying an image formation position is printed and on which an image has already been formed, such that the overcoating ink is superimposed on the image, 
Fig. 5 shows a sheet of paper with registration marks P11, P12, P13, P21, P22 and P23.

the ink jet recorder comprising: 
a conveying mechanism that conveys the sheet of paper on which the image has already been formed;
WO ‘881 does not expressly disclose a conveying mechanism for conveying the sheet of paper. However, this limitation would have been obvious to a POSA because WO ‘881 discloses inkjet printer being used for over-coating. It is well-known that conveying mechanism is widely used in ink jet printer art for moving paper. For example, Seki discloses an ink jet printer in Fig. 1A with conveying mechanism, recording head, controller, … In fact, conveying mechanism, recording head, controller, .. are found in almost every ink jet printer.
 
a recording head that functions to discharge the overcoating ink onto a printing surface of the sheet of paper, on which the image has already been formed; 
As discussed in the above paragraph, it is also known to a POSA that recording heads are used in inkjet printer for recording ink onto printing materials. 

a reader that is arranged upstream, in a paper-conveying direction, of the recording head and that reads the registration mark printed on the sheet of paper that is conveyed; 
 in a paper-conveying direction, of the recording head and that reads the registration mark printed on the sheet of paper that is conveyed in a sequence of steps in para. 19 which include reading the position of the printing paper using registration marks, and stores the results to computer 3. Specifically, WO ‘881 discloses: 
“A communication sequence now starts between the computer 3 and the second device 2. This sequence comprises the following steps: 
the second device 2 detects the position of the reference box 6,
the second device detects and reads the identifier 7a or 7b, to obtain the ID tag relevant to the printed image 4, 
the second device sends a message to the computer 3, said message comprising the ID tag, 
the relevant source data stored in the computer is identified and output data is sent to the second device, the second device performs the second operation, on the basis of said output data.”
WO ‘881 at para. 19.

a memory unit that stores data that is set in advance, based on a design correspondence relationship between a printing position of the registration mark and the image formation position in the sheet of paper, wherein the data is discharge data for identifying a discharge pattern of the overcoating ink discharged from the recording head 
As listed above, WO ‘881 also discloses the storing of data in a memory unit in paragraph 19.
               
a controller that performs the discharge control of the recording head based on the discharge data; and 
Also WO ‘881 at para. 19 discloses that a controller directs the second device to perform the second operation on the basis of the output data 

a correction unit that corrects the discharge data based on information read for the registration mark 

the transformation which is to be applied to the image due to scaling or a deformation during printing. The transformation matrix may be calculated by the central computer, or by a processing means present in the second device 2.” WO ‘881 at para. 20. Emphasis added.

wherein, on the sheet of paper on which the image has already been formed, a first registration mark pair and a second registration mark pair are printed, the first registration mark pair and second registration mark pair each consisting of a pair of registration marks that are arranged to be spaced apart in a paper-width direction perpendicular to the paper-conveying direction, the second registration mark pair located posterior to the first registration mark pair in the paper-conveying direction, and 
wherein, based on the actual positional relationship between the first registration mark pair and the second registration mark pair that are read by the reading unit, the correction unit corrects discharge data that corresponds to an image formation area located between the first registration mark pair and the second registration mark pair. 

Fig. 5 of WO ‘881, reproduced below, discloses the recited registration mark pairs and their relative positions. Further, WO ‘881 discloses: “The output data may comprise the source data, supplemented by additional data, for example data relevant to the orientation of the image and/or the transformation which is to be applied to the image due to scaling or a deformation during printing. The transformation matrix may be calculated by the central computer, or by a processing means present in the second device 2.” WO ‘881 at para. 20. Emphasis added.


    PNG
    media_image1.png
    718
    501
    media_image1.png
    Greyscale


Claim 2:
The ink jet recorder according to claim 1, wherein, on the sheet of paper on which the image has already been formed, a third registration mark pair is further printed located posterior to the second registration mark pair in the paper-conveying direction and consisting of a pair of registration marks that are arranged to be spaced apart in the paper-width direction, and wherein the correction unit sequentially performs a first correction, which is a correction on the discharge data that corresponds to a first image formation area located between the first registration mark pair and the second registration mark pair, and a second correction, which is a correction on the discharge data that corresponds to a second image formation area located between the second registration mark pair and the third registration mark pair. 
Fig. 5 of WO ‘881 above shows three sections (segment 0, segment 1 and segment 2) and a plurality of registration mark pairs as recited. WO ‘881 discloses: “ When a reference frame as shown in figure 5 is to be used, i.e. with dotted side lines, the position of the dots 24 

Claim 9:
The ink jet recorder according to claim 1, wherein the overcoating ink is an ultraviolet curable UV ink. 
The modified ink jet recorder discussed in claim 1 does not expressly disclose that the overcoating ink is an ultraviolet curable UV ink as called for in this claim. Seki discloses that using ultraviolet curable UV ink as an overcoat layer increases weather resistance for printed materials. Specifically, Seki discloses: “In recent years, inkjet printers are spreading into a broad range of applications including printed matters printed for outdoor use such as outdoor advertising (for example, Non-Patent Document 1). In such a printed matter, a material for overcoat may be applied to an image printed thereon to improve weather resistance. The means for applying the overcoat material may include sprays, brushes, and dip coating.” Seki at col. 1:24-31.
It would have been obvious to an ordinarily skilled artisan to use ultraviolet curable UV ink to overcoat printed materials to prolong the life of the printed materials, especially when the printed materials are used outdoor.  
    
Claim 10:
The ink jet recorder according to claim 9, further comprising: an ultraviolet-ray irradiation unit that is arranged downstream of the recording head in the paper-conveying direction and that cures, by irradiating the sheet of paper that is conveyed with an ultraviolet ray, the UV ink on the sheet of paper. 
Seki discloses: “The curing agent head 16 is an inkjet head that discharges droplets of a curing agent, liquid formulation for curing the ink of the overcoat layer 104. The curing agent head 16 is disposed alongside the overcoat head in the main scanning direction. In this 

Claim 11:
An ink jet recorder configured to perform an overcoating process, wherein an overcoating ink is discharged onto a sheet of paper on which a registration mark that serves as a reference for identifying an image formation position is printed and, such that the overcoating ink is superimposed on the image, the inkjet recorder comprising: 
a conveying mechanism that conveys the sheet of paper;
 	a recording head that functions to discharge the overcoating ink onto a printing surface of the sheet of paper;
a reader that is arranged upstream, in a paper-conveying direction, of the recording head and that reads the registration mark printed on the sheet of paper that is conveyed;
a memory unit that stores data that is set in advance, based on a design correspondence relationship between a printing position of the registration mark and the image formation position in the sheet of paper, wherein the data is discharge data for identifying a discharge pattern of the overcoating ink discharged from the recording head;
a controller that performs the discharge control of the recording head based on the discharge data; and
a correction unit that corrects the discharge data based on information read for the registration mark,
wherein, on the sheet of paper, a first registration mark pair and a second registration mark pair are printed, the first registration mark pair and second registration mark pair each consisting of a pair of registration marks that are arranged to be spaced apart in a paper-width direction perpendicular to the paper-conveying direction, the second registration mark pair located posterior to the first registration mark pair in the paper-conveying direction, and
wherein, based on the actual positional relationship between the first registration mark pair and the second registration mark pair that are read by the reading unit, the correction unit corrects discharge data that corresponds to an image formation area located between the first registration mark pair and the second registration mark pair.
This claim is rejected for the same reasons and motivation discussed in claim 1 which are incorporated herein by reference.

Claim 12:
The ink jet recorder according to claim 11, wherein a third registration mark pair is further printed located posterior to the second registration mark pair in the paper-conveying direction and consisting of a pair of registration marks that are arranged to be spaced apart in the paper-width direction, and 
wherein the correction unit sequentially performs a first correction, which is a correction on the discharge data that corresponds to a first image formation area located between the first registration mark pair and the second registration mark pair, and a second correction, which is a correction on the discharge data that corresponds to a second image formation area located between the second registration mark pair and the third registration mark pair. 
This claim is rejected for the same reason discussed in claim 2 which is incorporated herein by reference.

Claim 19:
The ink jet recorder according to claim 11, wherein the overcoating ink is an ultraviolet curable UV ink. 
This claim is rejected for the same reason discussed in claim 9 which is incorporated herein by reference.

Claim 20:
The ink jet recorder according to claim 19, further comprising: 
an ultraviolet-ray irradiation unit that is arranged downstream of the recording head in the paper-conveying direction and that cures, by irradiating the sheet of paper that is conveyed with an ultraviolet ray, the UV ink on the sheet of paper. 
This claim is rejected for the same reason discussed in claim 10 which is incorporated herein by reference.

Claim 21:
 	An inkjet recorder configured to perform an overcoating process, wherein an overcoating ink is discharged onto a sheet of paper on which a registration mark that serves as a reference for identifying an image formation position is printed, such that the overcoating ink is superimposed on the image, the inkjet recorder comprising:
a conveying mechanism that conveys the sheet of paper;
a recording head that functions to discharge the overcoating ink onto a printing surface of the sheet of paper;
a reader that is arranged upstream, in a paper-conveying direction, of the recording head and that reads the registration mark printed on the sheet of paper that is conveyed;
a memory unit that stores data that is set in advance, based on a design correspondence relationship between a printing position of the registration mark and the image formation position in the sheet of paper, wherein the data is discharge data for identifying a discharge pattern of the overcoating ink discharged from the recording head;
a controller that performs the discharge control of the recording head based on the discharge data; and
a correction unit that corrects the discharge data based on information read for the registration mark,
wherein a plurality of the registration marks are printed on the sheet of paper, the correction unit can obtain the position of each of the plurality of the registration marks as a measured position based upon information read by the reader, and
the correction unit corrects the discharge data corresponding to the specific image formation area surrounded by the plurality of the registration marks according to differences between a reference position of each of the plurality of the registration marks which is previously stored in the memory unit as a design position and the measured position of each of the registration marks read by the reader.
This claim is rejected for the same reasons and motivation discussed in claim 1 which are incorporated herein by reference.

Claim 22:
 	The inkjet recorder according to claim 21,
wherein the correction unit sequentially performs a first correction, which is a correction of the discharge data that corresponds to a first image formation area, and a second correction, which is a correction on the discharge data that corresponds to a second image formation area
wherein the first image formation area is in front of the second image formation area in the paper-conveying direction.
This claim is rejected for the same reason discussed in claim 2 which is incorporated herein by reference.

Claim 27:
The ink jet recorder according to claim 21, wherein the overcoating ink is an ultraviolet curable UV ink. 
This claim is rejected for the same reason discussed in claim 9 which is incorporated herein by reference.

Claim 28:
The ink jet recorder according to claim 27, further comprising: 
an ultraviolet-ray irradiation unit that is arranged downstream of the recording head in the paper-conveying direction and that cures, by irradiating the sheet of paper that is conveyed with an ultraviolet ray, the UV ink on the sheet of paper. 
This claim is rejected for the same reason discussed in claim 10 which is incorporated herein by reference.

Response to Arguments
 	Regarding the specification and claim objections in the previous Office action, the arguments are moot because they are withdrawn.

Regarding the prior art rejection to claims 3, 13 and 23, the rejection is withdrawn for the reasons provided in the Remarks section, pages 19-21.

Regarding the prior art rejection to independent claims 1, 11 and 21, Applicant argues that WO ‘881 does not teach the recited limitation that is:

    PNG
    media_image2.png
    106
    583
    media_image2.png
    Greyscale

Remarks at page 18.

The examiner respectively disagrees. As pointed out by the Applicant, WO ‘881 teaches:

    PNG
    media_image3.png
    228
    586
    media_image3.png
    Greyscale

Remarks at page 18.

In other words, Applicant acknowledges that WO ‘881 teaches source data which is stored in computer memory includes non-deformed frame information and may also include additional information such as orientation, scaling, formation …this is the same as the limitation recited in the claim that is “a memory that stores data set in advance “based on a design correspondence relationship between a printing position of the registration mark and the image formation position in the sheet of paper.”” Emphasis added. In this instant case, the recited “printing position of the registration mark” reads on the “non-deformed frame information” and the recited “image formation position in the sheet of paper” reads on “additional information such as orientation, scaling, formation …”
 
Allowable Subject Matter
Claims 3-8, 13-18 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Claims 4 and 14 are allowable because the prior art of record fails to teach or render obvious the inclusion of the limitation that “correction unit corrects the discharge data that corresponds to a specific image formation area surrounded by a pair of registration marks that constitute a front registration mark pair in the paper-conveying direction and a pair of registration marks that constitute a rear registration mark pair in the paper-conveying direction based on a difference between a reference position, which is a designed position of each registration mark stored in advance in the memory unit, and a measured position of each registration mark that has been actually acquired.” 

Claims 5 and 15 are allowable because they depend from claim 4 which is allowable. 

Claims 6, 16 and 25 are allowable because the prior art of record fails to teach or render obvious the inclusion of the limitation that “the correction unit performs, without performing a correction of the discharge data for at least a first sheet of paper on which an image has already been formed, a correction of the discharge data for a subsequent sheet of paper on which an image has already formed, based on the actual positional relationship between the first registration mark pair and the second registration mark pair read for the first sheet of paper on which the image has already been formed”.

Claims 7-8, 17-18 and 26 are allowed for the same reasons noted in claim 6.

Claim 24 is allowable because the prior art of record fails to teach or render obvious the inclusion of the limitation that “when a specific image formation area surrounded by respective measured positions of the registration marks is deformed with respect to a specific image formation area surrounded by respective reference positions of the registration marks, the correction unit corrects the discharge data so as to increase or decrease, on average, the number of nozzles for discharging an overcoating ink in the recording head in the paper-conveying direction or the paper-width direction in accordance with the deformation of the specific image formation area.”


 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	

 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991






Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991